Title: To James Madison from George M. Troup, 24 May 1811 (Abstract)
From: Troup, George M.
To: Madison, James


24 May 1811, Savannah. “A few weeks before the adjournment of Congress having been informed of a vacancy in the consulate of Antwerp I addressed a letter to Mr Smith nominating & soliciting the appointment of Emanuel Wambersie of Georgia to that office. Will you do me the favor to sieze a leisure moment to turn to that letter & the recommendations which accompanied it.” Encloses an old paper he accidentally found, believing it may be of use to the government. Does not doubt the accuracy of its contents at the time of its writing about thirty years ago; “allowing for shiftings of the Bar & destruction of land marks it may be considered correct now. Our People have so little intercourse with Pensacola by sea it may even at this day be a better description of the approaches to its harbor than our government is in possession of.”
